DETAILED ACTION
	This Office action is in response to the election filed 6 January 2022.  Claims 1-20 are currently pending; claims 17-20 have been withdrawn by Applicant.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-16, in the reply filed on 6 January 2022 is acknowledged.
Claim Objections
Claim 1 is objected to because of the following informalities: “thermal electric” in line 5 should be replaced with --thermoelectric-- for consistency with the specification and other claims.
Claim 10 is objected to because of the following informalities:  the colon “:” at the end of line 2 should be replaced with a semicolon --;--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 15 appears incomplete and contains a drafting notation indicating further limitations are to be added.  Thus, the claim is indefinite since the examiner is unable to ascertain the scope of the claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0139524 A1 to Kim et al. (hereinafter “Kim”) in view of US 2014/0254092 A1 to Im et al. (hereinafter “Im”).
Regarding independent claim 1, Kim (Fig. 7D, ¶ 0165) discloses a microelectronic package structure comprising: 
a substrate 90; 
a first die 32 (¶ 0165) on the substrate; 
one or more additional dice 42 (¶ 0165) on the first die; 
a thermal electric cooler (TEC) 10a (¶ 0165) on the first die adjacent at least one of the one or more additional dice 42.
Kim fails to expressly disclose a dummy die on the TEC, wherein the dummy die is thermally coupled to the first die.  Kim does disclose various configurations of TEC within microelectronic package structures, with TEC located alongside or in contact with dice (see Figs. 5, 6, 7).  
In the same field of endeavor, Im (Fig. 6) discloses microelectronic package structures including one or more additional dice 80/80a on a first die 20 (Fig. 6; ¶ 0108) and TEC to provide active cooling to the package structure and improve device performance (see Figs. 1, 6 and ¶¶ 0068-70, 0084). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of providing a die on the TEC, as disclosed by Kim (Fig. 7D), wherein the die is thermally coupled to the first die, as disclosed by Im (Fig. 6; ¶ 0107), to arrive at the recited feature of a dummy die on the TEC, wherein the dummy die is thermally coupled to the first die, for the purpose of providing active cooling to the package structure and arranging dice in an art-recognized alternative way in order to provide a functional microelectronic device.   
Regarding claim 7, Kim and Im disclose the microelectronic package structure of claim 1, wherein the dummy die comprises a first side and an opposing second side, and wherein the dummy die comprises a silicon material (Im, ¶ 0109), and wherein a dielectric layer is on the second side of the dummy die, and wherein the TEC is at least partially embedded within the dielectric layer (Kim, ¶ 0165).

Regarding independent claim 10, Kim (Fig. 7D; ¶ 0165) discloses an assembly comprising: 
a substrate 90: 
a first die 32 (¶ 0165) comprising an integrated circuit, wherein the first die is on the substrate; 
a second die 42 and a third die (stacked under 42) on a first side of the first die; 
a thermoelectric cooler (TEC) 10a (¶ 0165) on the first side of the first die, adjacent one or more of the second die 42 or the third die, and wherein the TEC is at least partially embedded within a dielectric material (¶ 0165).
Kim fails to expressly disclose a dummy die on the TEC, wherein the dummy die is thermally coupled to the first die, and wherein the dummy die comprises silicon; and a thermal solution on the dummy die.  Kim does disclose various configurations of TEC within microelectronic package structures, with TEC located alongside or in contact with dice (Figs. 5, 6, 7), and a thermal solution 70 on the microelectronic package structure (Figs. 5A-5B, 7A-7C).  
In the same field of endeavor, Im (Fig. 6) discloses microelectronic package structures including one or more additional dice 80/80a comprising silicon on a first die 20 (Fig. 6; ¶¶ 0108-09) and TEC to provide active cooling to the package structure and improve device performance (see Figs. 1, 6 and ¶¶ 0068-70, 0084). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of providing a die on the TEC, as disclosed by Kim (Fig. 7D), wherein the die is thermally coupled to the first die, as disclosed by Im (Fig. 6; ¶ 0107), to arrive at the recited feature of a dummy die on the TEC, wherein the dummy die is thermally coupled to the first die and a thermal solution on the dummy die, for the purpose of providing active and passive cooling to the package structure and arranging dice in an art-recognized alternative way in order to provide a functional microelectronic device.   

Allowable Subject Matter
Claims 2-6, 8-9, 11-14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2019/0067157 A1 to Lin et al. and US 20040113265 A1 to DiBattista et al. representing examples of the general state of the art in cooling systems of semiconductor die stacks/IC.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
7 May 2022



/STEVEN B GAUTHIER/Supervisory Patent Examiner, Art Unit 2813